DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/08/2021 and 06/01/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone on 06/27/2022.
The application has been amended as follows: Claim 1 is amended to recite: A method for controlling an actuation cycle of a solenoid actuator of a vehicle, the method[[,]] comprising:
	powering the solenoid actuator using pulse-width modulation (PWM) at a first switching frequency during a first phase of the actuation cycle;
	powering the solenoid actuator using PWM at a second switching frequency, less than the first switching frequency, during a second phase of the actuation cycle;[[ and]]
	powering the solenoid actuator using PWM at a third switching frequency during a third phase of the actuation cycle; and
powering the solenoid actuator at a fourth switching frequency between the second phase and the third phase, wherein the fourth switching frequency is greater than the second switching frequency;
wherein the first phase is an activation phase, the first phase further comprising activating the solenoid actuator from an inactive position to an active position, wherein the second phase is a holding phase, the holding phase further comprising maintaining the solenoid actuator in the active position, and wherein the third phase is a pre-deactivating phase, the pre-deactivating phase further comprising moving the solenoid actuator from the active position to the inactive position; and
wherein powering during the first phase further comprises a first effective current, wherein powering during the second phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the third phase comprises a third effective current greater than the second effective current.

Claim 4 is cancelled.

Claim 5 is amended to recite: The method of claim 1[[4]], wherein the second switching frequency is equal to a minimum current configured to maintain the solenoid actuator in the active position.  

Claims 7-8 are cancelled.

Claim 9 is amended to recite: A system, comprising:
	an engine comprising a fuel injector; and
	a controller comprising instructions stored on non-transitory memory thereof that when executed enable the controller to:
		power a solenoid actuator of the fuel injector at a first switching frequency during an opening phase of a fuel injection cycle;
		power the solenoid actuator of the fuel injector at a second switching frequency during a hold phase of the fuel injection cycle following the opening phase, wherein the second switching frequency is less than the first switching frequency;[[ and]]
		power the solenoid actuator of the fuel injector at a third switching frequency during a pre-closing phase of the fuel injection cycle, wherein the third switching frequency is greater than the second switching frequency; and 
	power the solenoid using pulse width modulation at the first, second, and third switching frequencies;
	wherein powering during the opening phase further comprises a first effective current, wherein powering during the hold phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the pre-closing phase comprises a third effective current greater than the second effective current; and
	wherein the instructions further enable the controller to power the solenoid actuator of the fuel injector at a fourth switching frequency during a holding sub-phase, wherein the holding sub-phase occurs between the holding phase and the pre-closing phase, and wherein the fourth switching frequency is greater than the second switching frequency.  

Claim 11 is cancelled.

Claim 12 is amended to recite: The system of claim 9[[11]], wherein a current provided during the holding sub-phase is equal to or less than an average current provided during the holding phase.

Claim 14 is amended to recite: The system of claim 9, wherein the switching frequencies[[y]] determine[[s]] a ripple, and wherein the ripple corresponds to an availability of current to the solenoid actuator.  

Claim 16 is amended to recite: A system, comprising:
	an engine comprising a fuel injector; and
	a controller comprising instructions stored on non-transitory memory thereof that when executed enable the controller to:
		power a solenoid actuator of the fuel injector at a first switching frequency during an opening phase of a fuel injection cycle;
		power the solenoid actuator of the fuel injector at a second switching frequency during a hold phase of the fuel injection cycle following the opening phase, wherein the second switching frequency is less than the first switching frequency, and wherein the second switching frequency is based on a lower threshold current configured to maintain the fuel injector open;[[ and]]
		power the solenoid actuator of the fuel injector at a third switching frequency during a pre-closing phase of the fuel injection cycle, wherein the third switching frequency is greater than the second switching frequency; and
	power the solenoid actuator using pulse width modulation at the first, second, and third switching frequencies;
	wherein powering during the opening phase further comprises a first effective current, wherein powering during the hold phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the pre-closing phase comprises a third effective current greater than the second effective current;
	wherein the instructions further enable the controller to power the solenoid actuator of the fuel injector at a fourth switching frequency during a holding sub-phase, wherein the holding sub-phase occurs between the holding phase and the pre-closing phase, and wherein the fourth switching frequency is greater than the second switching frequency.  

Claim 17 is cancelled.

Claim 18 is amended to recite: The system of claim 16[[17]], wherein a decay of a current provided to the solenoid actuator is greater during the second switching frequency than in both of the first switching frequency and the third switching frequency.  

Claim 19 is cancelled.
Allowable Subject Matter
Claims 1-3, 5, 6, 9, 10, 12-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-3, 5, 6, 9, 10, 12-16, 18, and 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially powering the solenoid actuator at a fourth switching frequency between the second phase and the third phase, wherein the fourth switching frequency is greater than the second switching frequency; wherein the first phase is an activation phase, the first phase further comprising activating the solenoid actuator from an inactive position to an active position, wherein the second phase is a holding phase, the holding phase further comprising maintaining the solenoid actuator in the active position, and wherein the third phase is a pre-deactivating phase, the pre-deactivating phase further comprising moving the solenoid actuator from the active position to the inactive position; and wherein powering during the first phase further comprises a first effective current, wherein powering during the second phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the third phase comprises a third effective current greater than the second effective current. The closest prior art of record is Shima et al. U.S. Patent No. 6,367,452 (hereinafter “Shima”), Kusakabe et al. U.S. Patent Application 2018/0209366 (hereinafter “Kusakabe”), Miyake et al. U.S. Patent Application 2019/0211767 (hereinafter “Miyake”), and DeBaker et al. U.S. Patent Application 2016/0356209 (hereinafter “DeBaker”). Regarding claim 1, Shima teaches a method for controlling an actuation cycle (refer to abstract and figure 5) of a solenoid actuator (refer to abstract) of a vehicle (refer to col. 1 lines 10-15), the method comprising: powering the solenoid actuator using pulse-width modulation (PWM) (refer to col. 1 lines 49-54) at a first switching frequency during a first phase of the actuation cycle (refer to fig.5); powering the solenoid actuator using PWM at a second switching frequency (refer to fig.5), less than the first switching frequency (implicit), during a second phase of the actuation cycle (refer to fig.5); powering the solenoid actuator using PWM at a third switching frequency during a third phase of the actuation cycle (refer to fig.5); wherein the first phase is an activation phase, the first phase further comprising activating the solenoid actuator from an inactive position to an active position (refer to fig.5), however Shima does not teach powering the solenoid actuator at a fourth switching frequency between the second phase and the third phase, wherein the fourth switching frequency is greater than the second switching frequency; wherein the second phase is a holding phase, the holding phase further comprising maintaining the solenoid actuator in the active position, and wherein the third phase is a pre-deactivating phase, the pre-deactivating phase further comprising moving the solenoid actuator from the active position to the inactive position; and wherein powering during the first phase further comprises a first effective current, wherein powering during the second phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the third phase comprises a third effective current greater than the second effective current. However Kusakabe teaches wherein the second phase is a holding phase, the holding phase further comprising maintaining the solenoid actuator in the active position (refer to [0084]). Miyake (refer to abstract) and DeBaker (refer to abstract) teach similar circuits, however they do not teach powering the solenoid actuator at a fourth switching frequency between the second phase and the third phase, wherein the fourth switching frequency is greater than the second switching frequency; and wherein the third phase is a pre-deactivating phase, the pre-deactivating phase further comprising moving the solenoid actuator from the active position to the inactive position; and wherein powering during the first phase further comprises a first effective current, wherein powering during the second phase further comprises a second effective current, which is less than the first effective current, and wherein powering during the third phase comprises a third effective current greater than the second effective current. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shima, Kusakabe, Miyake, and/or DeBaker to arrive at the claimed invention. Claim 9 is allowed mutatis mutandis the reasons for claim 1 above. Claims 10 and 12-15 are allowed due to their dependency on claim 9. Claim 16 is allowed mutatis mutandis the reasons for claim 1 above. Claims 18 and 20 are allowed due to their dependency on claim due to their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839